Citation Nr: 0324609	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.  Entitlement to service connection for a psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  Following 
receipt of the veteran's timely appeal, the Board determined 
that additional development of the case was necessary.  
Accordingly, in December 2002, and pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)), the Board requested 
that additional evidentiary development be undertaken by its 
internal development team.  As will be discussed in greater 
detail below, the requested development appears to have been 
completed, but on further review of the case, additional 
evidentiary development is necessary.  The case has been 
returned to the Board for further review.  


REMAND

The veteran contends that he sustained an injury to his right 
leg in service, and that he currently suffers from residuals 
of that injury.  In addition, he appears to maintain that he 
incurred both a psychiatric disorder and COPD in service.  
Therefore, he contends that service connection for residuals 
of a right leg injury, COPD, and a psychiatric disorder is 
warranted.  

As noted, following receipt of the veteran's timely appeal, 
the Board determined that additional evidentiary development 
was necessary and pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2), the Board undertook to conduct further 
development internally in December 2002.  Pursuant to its 
internal development memorandum, clinical treatment records 
were to be identified and obtained.  It appears from the 
record that those records, as identified by the veteran were 
sought, and were obtained to the extent that the identified 
health care providers cooperated and to the extent that the 
identified records were available.  

In any event, since the time that the evidentiary development 
was undertaken, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

On further review of the additional evidence obtained through 
the Board's internal development, it appears that additional 
evidentiary development is necessary here.  The veteran has 
not been afforded a VA rating examination to determine the 
nature and etiology of any of his claimed disorders.  
Accordingly, before the case can be properly adjudicated, 
such development should be undertaken.  Therefore, this case 
must be remanded back to the RO in order that evidentiary 
development may be undertaken and also in order that the 
above-captioned issues can be readjudicated by the agency of 
original jurisdiction.  

The Board observes that the veteran has been diagnosed with 
psychiatric disorders, but as with the remaining claimed 
disorders, COPD and a right leg disorder, no opinion as to 
the etiology of such disorder has been obtained.  The Board 
finds that in order to adjudicate such claim properly, the 
veteran should be afforded a VA rating examination in order 
to determine what, if any, psychiatric, right leg, and/or 
respiratory disorders are present, and to obtain opinions as 
to whether it is at least as likely as not that any of those 
diagnosed disorders were incurred in service.  When such 
evidentiary development has been completed to the extent 
practicable, the RO should readjudicate the veteran's appeal 
with respect to the above-captioned issues on the basis of 
all available evidence.  

In addition, the RO should take any action necessary to 
ensure compliance with the enhanced notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See generally VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for any of the above-captioned 
disorders dating from December 2002 to 
the present.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such identified records.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  It is not necessary 
to obtain duplicate treatment records.  

2.  The veteran should be scheduled to 
undergo VA rating examinations, conducted 
by appropriate medical specialists to 
determine the nature, extent, and 
etiologies of any diagnosed right leg 
disorder, psychiatric disorder, and 
respiratory disorder to include COPD.  
The veteran's claims file must be made 
available to the examiners for review in 
advance of the scheduled examinations.  
The relevant medical evidence contained 
in the veteran's claims file must be 
reviewed in advance of any scheduled 
examination, and any opinions offered 
must be reconciled with any other 
relevant medical opinions of record.  

The examiner conducting the orthopedic 
examination of the veteran's right leg is 
requested to review the relevant clinical 
treatment records, and after conducting a 
thorough clinical examination, offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed right 
leg disorder was incurred as a result of 
an injury or injuries sustained in 
service.  If the record does not support 
or corroborate the veteran's contention 
that he sustained a right leg injury in 
service, the examiner should so indicate.  
In addition, if a right leg disorder is 
not found, the examiner should so 
indicate.  

The examiner evaluating the veteran's 
claimed respiratory disorder, to include 
COPD, is requested to review the relevant 
clinical treatment records, and after 
conducting a thorough clinical 
examination, offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed respiratory disorder, 
to include COPD, was incurred as a result 
of the veteran's active service.  If COPD 
(or other respiratory disorders) is 
diagnosed, the examiner is requested to 
offer an opinion as to the likely 
etiology of such disorders, to include 
the use of tobacco products.  If 
respiratory disorders (including COPD) 
are diagnosed, the examiner is requested 
to state whether it is at least as likely 
as not that any such disorders were 
incurred in or as a result of the 
veteran's active service.  If not, the 
examiner should so indicate.  

The examiner conducting the psychiatric 
portion of the examination is also 
requested to review the relevant medical 
evidence contained in the veteran's 
claims file, and after conducting a 
thorough clinical examination, to 
indicate whether the record supports a 
finding that any diagnosed psychiatric 
disorder(s) was incurred in or as a 
result of the veteran's active service.  
The examiner is requested to indicate any 
Axis I or other psychiatric disorders 
found to be present, and to state whether 
any identified psychiatric disorders as 
diagnosed were incurred in or as a result 
of the veteran's active service.  If not, 
the examiner should so state.  If the 
examiner concludes that any diagnosed 
psychiatric disorder was incurred in or 
as a result of the veteran's active 
service, the examiner should set forth 
the evidence contained in the veteran's 
claims file supporting such conclusion.  

With all examinations, a complete 
rationale must be provided in connection 
with any opinions rendered in the 
typewritten examination reports.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist provisions as set forth in the 
VCAA have been met.  After ensuring that 
all directives as set forth in this 
Remand have been met, the RO should then 
adjudicate the issue of entitlement to 
service connection for residuals of a 
right foot injury, and for COPD and for a 
psychiatric disorder, on the basis of all 
available evidence.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing his appeal.  The 
veteran must be afforded an opportunity 
to respond before the case is returned to 
the Board for any further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



